COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00826-CV
Style:                              Michael Wayne Barnes
                                    v. The State of Texas
Date motion filed*:                 November 21, 2013
Type of motion:                     Motion to order district clerk to prepare a transcript of hearing
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                             Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion is denied. The district clerk has no duty to prepare a reporter’s record. See TEX. R.
          APP. P. 35.3(b). Further, the court reporter has filed an information sheet with this Court stating that
          there is no reporter’s record in this case. Appellant’s brief is due 30 days from the date of this order.




Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: December 4, 2013




November 7, 2008 Revision